Fourth Court of Appeals
                                San Antonio, Texas
                                      August 10, 2016

                                   No. 04-16-00078-CV

                                   CODY TEXAS, L.P.,
                                      Appellant

                                             v.

                              BPL EXPLORATION, LTD.,
                                      Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8,665
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       Appellant's motion to file corrected brief is hereby GRANTED. Appellant's corrected
brief must be filed no later than ten days from the date of this order.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court